            Case 2:20-cv-00966-WB Document 59 Filed 06/04/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 BRIAN BARTON,                                                              CIVIL ACTION
                             Plaintiff,

                    v.

 TRANS UNION, LLC, EXPERIAN                                                 NO. 20-966
 INFORMATION SOLUTIONS, INC.,
 WEBBANK, CAVALRY PORTFOLIO
 SERVICES, LLC, FORTIVA FINANCIAL
 LLC, THE BANK OF MISSOURI,
 DISCOVER BANK AND
 MONTGOMERY WARD,
                 Defendants.

                                          MEMORANDUM OPINION

         Plaintiff sued Defendant for furnishing inaccurate credit data and for continued billing in attempt to collect

debt in violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. and the Fair Credit Billing Act, 15

U.S.C. § 1666, respectively. Defendant now moves to compel arbitration, arguing that Plaintiff is bound by the

arbitration clause in the Cardmember Agreement in Plaintiff’s name. Plaintiff, however, contends that the account

was opened fraudulently as a result of identity theft, and therefore challenges the formation of the contract and the

validity of the arbitration agreement therein.

         Because arbitration is fundamentally a matter of contract, Rent-A-Center West, Inc. v. Jackson, 561 U.S.

63, 67 (2010), arbitrability is predicated upon the existence of a valid contract, see 9 U.S.C. § 2, and a court cannot

compel arbitration where no valid contract exists. White v. Sunoco, Inc., 870 F.3d 257, 268 (3d Cir. 2017).

Therefore, “courts should order arbitration of a dispute only where the court is satisfied that . . . the formation of the

parties’ arbitration agreement . . . is [not] at issue.” Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 299

(2010). “Where, however, a party contests [formation], the court must resolve the disagreement.” Id. at 300

(emphasis added) (internal quotation marks omitted).

         Motions to compel arbitration may be resolved under a 12(b)(6) standard or the summary judgment

standard. Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 774 (3d Cir. 2013). Where the existence

of a valid arbitration agreement is not “apparent from the face of the complaint or incorporated documents,” the

summary judgment standard governs. Singh v. Uber Techs. Inc., 939 F.3d 210, 216 (3d Cir. 2019); see also White,



                                                            1
             Case 2:20-cv-00966-WB Document 59 Filed 06/04/20 Page 2 of 3



870 F.3d at 262 (explaining that the summary judgment standard is appropriate where “the district court’s order

compelling arbitration is in effect a summary disposition of the issue of whether or not there had been a meeting of

the minds on the agreement to arbitrate”). And, because resolving a motion on summary judgment requires a

“developed record,” Guidotti, 716 F.3d at 772, a district court considering a “motion to compel arbitration which is

opposed on the ground that no agreement to arbitrate had been made between the parties,” Par-Knit Mills, Inc. v.

Stockbridge Fabrics Co., 636 F.2d 51, 54 (3d Cir. 1980), “must give the parties adequate time for discovery,”

Guidotti, 716 F.3d at 772. Indeed, Defendant acknowledges the possibility of such discovery in its Reply Brief.

         Here, Plaintiff has submitted a copy of an identity theft report which Plaintiff filed with the Federal Trade

Commission. Because this report was dated and signed under penalty of perjury, it has similar legal effect as a

sworn affidavit, see United States ex rel. Doe v. Heart Solution, PC, 923 F.3d 308, 315 (3d Cir. 2019) (“[W]hen a

matter is required to be supported by a sworn affidavit, the matter can instead be supported by an unsworn

declaration . . . as long as the statement is made under penalty of perjury and dated”), and is therefore sufficient to

create a genuine issue of fact putting the contract’s formation at issue, see Par-Knit Mills, Inc., 636 F.2d at 55

(explaining that a sworn affidavit denying the existence of a binding arbitration agreement between parties creates a

genuine issue of fact placing the agreement at issue). While self-serving affidavits and “naked assertion[s]” are

insufficient to create a genuine issue of material fact, id., here, the report “advance[s] specifics facts” in support of

Plaintiff’s claims that Plaintiff did not enter into the agreement, meaning it is sufficient to create an issue of fact.

See Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 161 (3d Cir. 2009). To wit, Plaintiff’s report

identifies a suspect in the identity theft, references a police report and warrant issued for the suspect, and explains

why Plaintiff remained unaware of the account for multiple years. See id. (holding that assertions of never

receiving, being asked to sign, or agreeing to a document containing the arbitration agreement advanced specific

facts and revealed a genuine issue of material fact).

         Because “plaintiff has responded to a motion to compel arbitration with additional facts sufficient to place

the agreement to arbitrate in issue,” and because the summary judgment standard therefore applies, limited

discovery on the formation issue is necessary to resolve the arbitrability question. Guidotti, 716 F.3d at 774-76

(explaining that, while motions to compel arbitration should typically be “considered under a Rule 12(b)(6) standard

without discovery’s delay,” where the arbitration agreement is at issue, “the non-movant must be given the

opportunity to conduct limited discovery on the narrow issue concerning the validity of the arbitration agreement . . .




                                                             2
            Case 2:20-cv-00966-WB Document 59 Filed 06/04/20 Page 3 of 3



.”); see also SBRMCOA, LLC. v. Bayside Resort, Inc., 707 F.3d 267, 275 (3d Cir. 2013) (directing courts to order

limited discovery regarding formation because the issue requires judicial determination); Crump v. MetaSource

Acquisitions, LLC, 373 F. Supp.3d 540, 543-44 (E.D. Pa. 2019) (citing Guidotti in discussing how the parties were

required to hold limited discovery on the question of arbitrability because it “was not clear from the face of the

complaint or the documents relied upon in the complaint whether the suit was subject to arbitration . . . .”).

         An appropriate order follows.


                                                                BY THE COURT:


                                                                /s/Wendy Beetlestone, J.

                                                                _______________________________
                                                                WENDY BEETLESTONE, J.




                                                           3
